Case 1:11-cr-00755-JFK Document 472 Filed 03/02/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

www ee eee ee ee eee ee eee xX
JOVANNY RODRIGUEZ * No. 11 Cr. 755 (JFK)
Movant % Now‘ Civ. 9097 (JFK)

v. *

i

*

UNITED STATES OF AMERICA

Respondent. *

*

we ee ee nn en ene xe

MOTION FOR ENLARGEMENT. OF, TIME WITHIN WHICH TO FILE
MEMORANDUM OF LAW IN SUPPORT OF MOTION UNDER. TITLE .
28 U.S.C.§ 2255 TO VACATE, SET ASIDE,OR CORRECT SE-
NTENCE BY A NATURA PERSON’ IN FEDERAL CUSTODY

 

cs °7.;NOw COMES Movant Jovanny Rodriguez (movant) acting Sui Juris
and moves this Honarable Court for sixty (60) day enlargement of time,
up to and including until April 30/2021, within which to file a ----
memorandum of law in support of his section 2255 motion.

In support of this motion Movant respectfully submits the following:

1. Movant is currently incarcerated at the United States Penitentiary
Canaan, in Waymart Pennsylvania.

2. Since early March 2020, USP Canaan has been on either a complete |
lockdown, with inmates confined to their cells, or a modified lockdown,

with inmates confined to their housing units.

On Juanary 2021, USP Canaan has increased Number of covid-19 more the
200 cases, had identified of covi-19, positive, your honer we still

in modified lockdown,

  
 
Case 1:11-cr-00755-JFK Document 472 Filed 03/02/21 Page 2 of 2

USP Ganaan have stopped all movement until further notice.
Mr. Rodriguez had no access to the institutional law library or
limited legal copy. Based on Movant living conditions on covi-19
lockdown at USP Ganaan Movant respectfully ask this court to

enlargement of time up to including until April 30/2021,

5. Based on the above, Movant needs additional time to perfect his

memorandum of law'’in support of his section 2255 motion.

WHEREFORE, Movant Prays that this motion will be granted.

Respectfully Submitted,

Date: 2/25/2021 eo _

Jovanny Rodriguez

 

Defendant Jovanny Rodriguez's request for a 60-day extension of time is
GRANTED. Rodriguez shall have until April 30, 2021, to file a memorandum
of law in support of his petition pursuant to 28 U.S.C. § 2255.

SO ORDERED. : 7 4
of / , a Lg j
Dated: New York, New York ( View Kez, Brr_)

March 2, 2021 John FY Keenan
United States District Judge

 

 

 

 
